Citation Nr: 9914046	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran has basic eligibility for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from August 1976 to January 
1984. 

The Board notes that this case has been developed as a 
request for an extension of the veteran's basic twelve 12-
year period of eligibility for receiving Chapter 31 benefits, 
a period, which expired in June 1996.  However, at the time 
the veteran filed his claim for vocational rehabilitation in 
February 1996, his eligibility period had not yet expired and 
therefore, his claim represented a claim for basic 
eligibility for vocational rehabilitation and not for an 
extension.  



REMAND

At service separation, the veteran sought service connection 
for a left knee disorder.  The veteran was awarded service 
connection and a 10 percent rating, effective the day 
following the date of service discharge.  The veteran was 
notified of this award by RO letter of June 1, 1984.  Thus, 
his 12-year period of eligibility for vocational 
rehabilitation ended in June 1996.  

The veteran filed his initial claim for vocational 
rehabilitation in February 1996 and the current record shows 
that he was first advised of the denial of this claim by RO 
letter in August 1996.  

A rating action in July 1996 had increased the veteran's 
rating for his left knee disorder from 10 percent to 30 
percent, effective from March 1995.  The veteran's request 
for vocational rehabilitation benefits was reconsidered and 
denied by a vocational rehabilitation panel in November 1996 
on the basis that despite the demonstrated increase in 
severity of the veteran's left knee disability he was still 
not shown to have a serious employment handicap.  

In March 1997, the veteran filed a notice of disagreement 
with the decision denying vocational rehabilitation and the 
current appeal ensued.  

The Board notes that in 1995, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision which 
directly affected the adjudication of claims of basic 
eligibility for vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.  In Davenport v. Brown, 7 Vet. App. 476 (1995), the 
Court held that the regulatory requirement that a veteran's 
service-connected disability must "materially contribute" 
to the veteran's employment handicap was inconsistent with 38 
U.S.C.A. § 3102 and, thus, not authorized.  The Court stated 
further, "Neither the language nor the plain meaning of 
§ 3102 requires that there be a causal nexus between a 
veteran's service-connected disability and that veteran's 
employment in order for the veteran to be entitled to chapter 
31 vocational rehabilitation." Davenport, 7 Vet. App. at 
486.  The Court's ruling, in effect, required consideration 
of nonservice-connected disabilities as well as service 
connected disabilities in determining a veteran's basic 
eligibility for Chapter 31 benefits.  

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Clearly, consideration of both service and nonservice 
disabilities in determining eligibility for vocational 
rehabilitation would be more favorable to this veteran.  

Subsequently and in response to Davenport, Congress amended 
the applicable statute to specifically include a requirement 
of a causal nexus between a veteran's service-connected 
disability and his employment handicap.  See Veterans 
Benefits Improvements Act of 1996, Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996).  That amendment was made 
applicable only with respect to claims of eligibility or 
entitlement to services and assistance under Chapter 31 
received on or after the date of the enactment of the Act, or 
October 9, 1996.  Hence, inasmuch as the veteran's claim was 
filed in February 1996, the RO and the Board are bound in the 
present case by the Court's decision in Davenport.  

As the RO's denial of Chapter 31 benefits was based, in part, 
on these VA regulatory provisions which were stricken by the 
Court, a REMAND is required to permit a determination based 
on the correct legal standard.  In light of the foregoing and 
in order to fully and fairly adjudicate the veteran's claim, 
the Board is REMANDING this case for the following actions:

1.  The veteran should be provided an 
opportunity to submit any additional 
argument or evidence in support of his 
claim for vocational rehabilitation, 
including a listing of his significant 
nonservice-connected disabilities and 
their effect on his employability.  

The RO should also request that the 
veteran identify all sources of medical 
treatment received for any of his listed 
disabilities from 1995 to the present.  
He should be asked to furnish signed 
authorizations for release to the VA of 
any private medical records in connection 
with any non-VA medical sources he 
identifies.  Copies of the medical 
records from all sources identified, and 
not currently of record, should then be 
requested and associated with the claims 
folder.  

2.  The RO should assure that all 
necessary development is accomplished, so 
that the case may be properly considered 
pursuant to the directives set forth in 
Davenport.  Such development should 
include, but not be limited to, assuring 
that there is adequate medical evidence 
of record to evaluate the nature and 
severity of all of the veteran's 
disabilities.  Any and all medical 
development deemed necessary to include 
examinations should be accomplished in 
order to determine the extent to which 
the veteran's disabilities impair his 
ability to complete certain tasks and, 
therefore, limit his ability to obtain 
and maintain employment.  Thereafter, any 
necessary counseling should also be 
conducted.  

The RO should then adjudicate the 
veteran's claim of entitlement to 
vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, 
United States Code.  As mandated by the 
Court in Davenport, the RO should 
disregard any requirement that a service-
connected disability materially 
contributed to an impairment of 
employability.

If the decision is adverse to the veteran, then the veteran 
and his representative should be furnished a supplemental 
statement of the case setting forth a summary of all the 
evidence, a citation to and discussion of all applicable laws 
and regulations, and a detailed analysis of the reasons for 
the decision.  After an adequate opportunity for response, 
the case should be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this REMAND is to afford the veteran due 
process of law and to obtain additional information.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate conclusion warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


